BRETT, Judge.
This is an original application for habeas corpus for bail brought by Gene Wallace. It appears that the petitioner has been charged with the crime of murder in Cleveland County, Oklahoma. It further appears that the petitioner is not able to obtain relief in said County for the reason that the District judge of Cleveland County was out of the State and not expected to return thereto for some time. For that reason, and that reason alone, this court assumed jurisdiction on July 11, 1960, for the purpose of determining whether said petitioner was entitled to bail. Witnesses were sworn and testimony heard, including that of the petitioner, himself. This court being of the opinion that proof of guilt of the crime of murder and the presumption thereof was not great that the petitioner on a trial of the issues, herein, would receive death or life imprisonment in the state penitentiary, and the court was of the opinion that he should be admitted to bail. In Application of Peters, Okl.*1048Cr., 351 P.2d 1020, 1021; Application of Pierce, Okl.Cr., 356 P.2d 377.
It was therefore ordered on July 11, 1960, that petitioner be admitted to bail in the sum of $20,000, upon good and sufficient bond duly approved by the Court Clerk of Cleveland County, Oklahoma, and that petitioner be released from custody of the sheriff of Cleveland County, Oklahoma, upon execution and approval of said bond, to be thereafter under orders and abide by further orders of the District Court of Cleveland County, Oklahoma.
POWELL, P. J., and NIX, J., concur.